Certificate of Correction to articles of AMENDMENT AND RESTATEMENT TEMPLETON GROWTH FUND, INC. Templeton Growth Fund, Inc., a Maryland corporation (which is hereafter called the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland (which is hereafter referred to as the “SDAT”) that: FIRST: The title of the document being corrected by this Certificate of Correction is the Articles of Amendment and Restatement that was filed with and accepted for record by the SDAT on October 16, 2000 (the “Articles of Amendment and Restatement”). SECOND: The name of the party to the Articles of Amendment and Restatement was Templeton Growth Fund, Inc. THIRD: The Articles of Amendment and Restatement were filed for record with the SDAT on October 16, 2000. FOURTH: As previously filed, the first paragraph of Article SIXTH, Section 4 of the
